Title: To James Madison from James Johnson, 15 September 1816
From: Johnson, James
To: Madison, James


        
          Dear Sir
          Great Crossing 15 Sepr 1816
        
        In addressing you by letter the pleasing reflectn occurs that I live in a Land of Liberty where the Citizen can ever approach him who presides over the affairs of the nation, provided he does it with decency and decorum. Under these impessions I beg leave to trouble you with a few lines on the subject of our Late election—never has their been the same exertion by the Federal party in this State, and never have they been animated with the same hopes of success, in these exertins, as we have Just witnessed. But alas! for them, all their air castles have fallen, disapointment is their Lot, and they are left to mourn over their fate. The compensation bill has caused greater excitment among the people than any measure in my remembrance. It was a new measure Since Jefferson first came into office. It was voting money for themselves which excited in the first place some discontent. The Federalist seeing this used every secret means to increase the excitment against the members of Congress who voted for it. When they thought they had roused the people to a proper pich the next thing

was to find candidates to oppose the members who voted for the measure. To get Clay and Johnson out was their prime object. Pike was set up against Clay and Henry against Johnson both Federalist. The two former met at public places and made public Speeches Great severity was used. Johnson when he reached home found it necessary to visit the county courts. The first was in Frankfort where his opponent Mr Henry meet him and not satisfyed With publishing his pretensions to the people but made a formal attack against the compenation bill. Johnson then replyed and after about 6 hours Labour they came to a close. But Henrys Federalism would not stand investigation His prospects became very gloomy. This kind of investigatin was continud at three counties when the enemy finding their cause sinking to its usual insignificanc they began to hunt up another man who could better answer their purposes. Ben Taylor Equr was their choice and to the astonishment of all the leading republicans he yielded to their solicitatins. He had professed republicanism—He was our blood retion [sic]—He marryed a sister to my wife—He had been in the army contract with myself and Ward for 3 years and as I thought the greatest harmony existed—But I was mistaken. While he was outwardly pretending friendship he was secretly envying the interest and prosperity of the Johnsons. About 7 years ago he was in the state Legislature two sessons with myself. He gave two votes of a Federal cast which producd at that time some warmth between him and myself. It caused me to doubt his politicks. The first session my brother went to Congress he went in company to pass the winter with him he being a young man and relation and somewhat promising as to talent. But from his outward apearences and General expressions in politics favourable to republican principles I Lost sight of those former votes—and he and our family became very much united in friendship. But the whole of this time he associated with the Federalist and they allways apeared to be very much attached to him & he to them and thus by keeping himself conceald he Decevd many.
        This then was their favourite child to hunt up, and work upon, to put Johnson down, and so intimate had been Johnson and himself that it was beleived at first that Johnson set him up to divide Henreys interest to elect Johnson, but the mystery was soon made plain—For Henrey Declared in Taylors favour theirby exerting their whole combine force to overpower Johnson—But have been sadly disapointed and altho My Brother got a Considerable Majority He would have got much greater, but a number who was dissatisfyed with his vote did not want him to get too great a majority altho they wished him elected. Many in his district have become Strenuous advocates for the measure who at first was very much opposed to it and I beleive his interest now is more permanent than ever—every member from our state is republican altho all are new ones except Clay Desha and my Brother.
        
        Give my best respects to Mrs Madison and wishing you both all the happiness this life can afford I am Dear Sir with Great regard your obedient Servt
        
          James Johnson
        
      